Citation Nr: 0511111	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-35 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, B.M.P., and J.B.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.


FINDING OF FACT

The veteran's post traumatic stress disorder is manifested by 
severe impairment with deficiencies in several areas, such as 
work, family relations, and mood, due to the following 
symptoms:  difficulty maintaining effective relationships 
with wife and sons; inability to establish and maintain 
effective relationships with siblings; continuous depression; 
hypervigilance; exaggerated startle response; guardedness; 
tangential thoughts; mistrustfulness and suspiciousness of 
other people; flat and constricted affect; irritability; 
anxiety; panic; paranoia; ruminations concerning imminent 
death; symptoms of re-experiencing Vietnam, avoidance, and 
arousal; obsessive-compulsive anxiety reducing behaviors; 
paranoia; isolative and asocial behaviors; and inability to 
establish and maintain effective work relationships resulting 
in total occupational impairment.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 100 percent 
for service-connected post-traumatic stress disorder have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits sought on appeal in this 
decision, it is clear that no further notification under the 
VCAA is necessary and no further assistance on VA's part is 
necessary to develop facts pertinent to the veteran's claim. 


Evidence

The April 2003 VA examination report showed that the examiner 
noted that the veteran attempted to be a reliable historian, 
but he exhibited guardedness.  On review of the veteran's 
family history, the veteran reported that he had several 
siblings none of whom he had had contact with for many years.  
He described his childhood as having been extremely difficult 
with violence, alcoholism, and sexual abuse by family 
members.  He admitted to having episodic depression ever 
since he was a child.  On review of the veteran's educational 
history, the veteran reported that he completed the eighth 
grade and he received a general equivalency diploma in 1998 
after he completed a drug and alcohol rehabilitation program.  
On review of the veteran's occupational history, the veteran 
reported that he had had numerous jobs over the years.  For 
the past 18 years, he had, for the most part, been a wood 
worker.  He felt that he was unable to work for someone else.  
He was self-employed making bowls and various types of 
furniture, but currently his work was not profitable; he was 
supported by his wife.  On review of the veteran's substance 
abuse history, the veteran reported that he drank alcohol 
before, during, and after service.  He started using illicit 
drugs in service.  He eventually became involved with 
Alcoholics Anonymous in 1985 and he remained with the group; 
he had not used any alcohol or drugs since 1985.  On review 
of the veteran's marital history, the veteran reported that 
he had been married twice.  In regard to his current wife, he 
reported that at the present time, he felt that the marriage 
was "'as good as it has ever been.'"  He indicated that he 
had been "'tough on both of [his sons]'" and he felt quite 
distanced from them.  

The examiner noted the veteran's medications.  The examiner 
indicated that the veteran reported that he first sought 
treatment for his post-traumatic stress disorder (PTSD) in 
January 2002.  He frequently experienced distressing thoughts 
related to his time in Vietnam when he saw, smelled, and 
heard certain stimuli.  He experienced recurring nightmares 
that appeared to be related to Vietnam.  He frequently felt 
as if he was being hit in a firefight; he had a strong sense 
of imminent death.  He experienced a flashback type of 
phenomenon.  He tried to avoid any kind of violence and he 
was highly sensitized to noise, so he avoided groups of 
people.  He had very few interests other than staying at home 
and doing his woodwork.  He participated very little with 
other individuals including his own sons.  He was also 
convinced that he was different and estranged from other 
people.  He complained of sleep disturbances, but with 
medication he was able to sleep for longer hours.  He felt 
that he had experienced a great deal of irritability and 
anger throughout his life; he did his best to avoid violent 
outbursts.  He had experienced difficulty concentrating, but 
with medication he noticed some improvement.  He experienced 
hypervigilance and an exaggerated startle response.  

The examiner observed that the veteran reported to the 
examination appropriately dressed and that he had good 
hygiene.  The veteran indicated that he had a poor appetite.  
The examiner noted that the veteran's speech was hesitant at 
times; the veteran rambled some, but his speech was not 
pressured.  His thoughts at times appeared to be tangential, 
although he was logical and goal directed.  He was highly 
protective of his wife and sons.  He had never been highly 
social.  He indicated that he hoped that his "self-employed 
carpentry shop" became profitable.  He did not trust other 
people; he was suspicious.  The examiner noted that the 
veteran was not considered to be psychotically paranoid.  His 
orientation was intact in regard to person, place, time, and 
orientation.  The examiner observed that the veteran appeared 
to experience some benign forgetfulness.  The examiner 
maintained that the veteran's fund of general information was 
considered to be adequate, particularly considering his 
degree of education.  The examiner observed that the 
veteran's affect was constricted and his mood was sad and 
depressed.  The veteran reported that he had episodes of 
irritability and he was constantly anxious.  He also had a 
long history of mood swings.  He had a strong sense of loss 
of his family and of little contact with his siblings.  He 
denied any current thoughts of suicide or homicide.  The 
examiner indicated that the veteran's insight was fair at 
best and his judgment was good for medicolegal purposes.  The 
examiner further indicated that the veteran's use of 
similarities and abstractions was fair at best, but adequate.  
Lastly, the examiner noted that the veteran reported that he 
felt somewhat improved compared to how he was several years 
ago since he received treatment and he was placed on 
psychiatric medication.   

On Axis I, the examiner provided a diagnosis of PTSD, 
childhood and combat related.  On Axis V, the examiner 
assigned a GAF [Global Assessment of Functioning] score of 
50.  The examiner concluded that the veteran had a highly 
stressful and traumatic life from childhood up to and 
including the present time.  The examiner noted that the 
veteran was an isolative, asocial individual who was highly 
anxious and also depressed.  The examiner indicated that the 
veteran experienced symptoms of PTSD related to childhood 
events and he experienced symptoms of PTSD related to his 
combat experiences, including symptoms of re-experiencing, 
avoidance, and arousal.  The examiner maintained that it was 
impossible to accurately separate the long-term effects of 
childhood PTSD and combat PTSD.  The examiner added however 
that he would estimate that if it were possible to isolate 
the two entities and consider only the functional impairment 
of PTSD, combat type, the veteran's GAF would be between 55 
and 60.  

At the travel board hearing, the veteran testified that his 
employment over the last five years had been "[n]ext to 
nil" other than some "woodworking and stuff" he performed 
at home to stay busy.  The veteran indicated that he only had 
a couple of friends and he stayed home most often.  The 
veteran confirmed that he had constant episodes of depression 
and anxiety even though he was on several types of 
medication; the medications helped with his sleep 
disturbances.  The veteran confirmed that he was in therapy 
and he was also in Alcoholics Anonymous.  The veteran 
testified that "[w]hen [he] functioned with a lot of people, 
[he] got in a lot of trouble; and when [he] stayed away from 
people, [he] seemed to be okay."  The veteran maintained 
that he only took his wife out to dinner once or twice a year 
and that he had no relationship with his sons.  The veteran 
believed that he was entitled to a 100 percent rating.  The 
veteran's wife testified that for twelve years out of the 
twenty-six year marriage, she "[walked] on egg shells a 
lot"; she learned to cope with the veteran's behavior.  The 
veteran's wife indicated that it was hard being the sole 
provider in the family.  

J.B., a correctional counselor at the Kenai Vet Center, 
testified that the veteran lived an isolated life, he was 
unable to work, and he was unable to socialize with people.  
J.B. maintained that the veteran was "critically ill."  
J.B. maintained that the Vet Center had assigned GAF scores 
in the low 30s.  J.B. noted that the April 2003 VA examiner 
assigned a GAF score of 50, which he felt was not warranted.  
J.B. testified that he used to administer depression scales 
and the veteran's scale was "extremely high."  J.B. 
maintained that 30 percent of the people who scored as high 
as the veteran were suicidal.  J.B. referenced a "discharge 
summary from Seattle" dated in January 2003 that noted an 
admission GAF score of 35 and a discharge GAF score of 43.  
J.B. testified that a GAF score of 35 accurately reflected 
the severity of the veteran's symptoms.  The veteran's wife 
and J.B. concurred with the veteran's belief that he was 
entitled to a 100 percent rating.  The veteran's 
representative maintained that the GAF score assigned by the 
April 2003 VA examiner did not accurately reflect the 
severity of the veteran's symptoms given the score assigned 
by "the hospital in Washington State" and in light of 
J.B.'s testimony.  The veteran's representative contended 
that the veteran was entitled to at least a 70 percent 
rating.  

Records from the Kenai Vet Center dated from January 2002 to 
July 2002 included the February 2002 Vet Center Intake.  The 
noted complaints were the same as those discussed in the 
April 2003 VA examination report.  The veteran reported that 
he was afraid of other people and he was unable to trust 
almost anyone.  The veteran indicated that because of his 
problems, he had not held steady employment for some time; he 
was unable to tolerate people and individuals with authority 
over him.  J.B. conducted a thorough mental status 
evaluation.  J.B. noted that the Zung Depression Scale showed 
a score indicating the presence of "extreme to most severe 
depression."  J.B. indicated that he did not believe the 
veteran would be capable of gainful employment.  J.B. 
maintained that the veteran presented with chronic and severe 
PTSD symptoms.  J.B. reported that the veteran was a classic 
case with generalized anxiety, "some panic," severe and 
long-standing sleep disturbance, obsessive-compulsive anxiety 
reducing behaviors, and major depressive behaviors.   J.B. 
concluded with the assessment that the veteran was "one of 
the most severely disabled PTSD Veterans" he had evaluated 
to date.  J.B. assigned a GAF score of "35-40."  

The Kenai Vet Center records further showed that the veteran 
underwent therapy sessions for his PTSD with J.B.  The 
sessions included discussions of his combat and childhood 
trauma, anger, and marital/family problems.  During one 
session in April 2002, J.B. noted that he discussed symptoms 
of paranoia with the veteran. J.B. indicated that the veteran 
reported that there had been times when he would never leave 
his place of residence for months at a time.     

VA treatment records dated from February 2002 to September 
2002 included reports dated in August 2002 pertaining to a 
mental evaluation.  The noted complaints were the same as 
those discussed in the April 2003 VA examination report.  
Adult Nurse Practitioner R.L.R. noted that the veteran scored 
30/30 (on an unidentified test).  R.L.R. noted that the 
veteran's behavior was guarded and ambivalent.  The veteran's 
speech was soft and delayed, which R.L.R. maintained was due 
to the evaluation rather than a decrease or deficit in 
response.  The veteran's thought content and process seemed 
to be logical and goal directed, but there was a definite 
"flavor" of suspiciousness and mistrustfulness.  He was 
oriented times three.  He had clear sensorium and his memory 
was intact.  His concentration and attention was within 
normal limits.  His immediate and short-term recall was 
without any deficits.  His fund of knowledge appeared to be 
good.  His affect was flat and constricted.  His mood was 
depressed.  R.L.R. assigned GAF scores of 55 and 52.  


Pertinent Laws and Regulations

The veteran's service-connected PTSD is presently assigned a 
50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders (2004).  

A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  


Analysis

Based on the veteran's complained of symptoms and the 
objective findings reported in the April 2003 VA examination 
report, VA treatment records, and the Kenai Vet Center 
records as well as testimony provided at the travel board 
hearing by all participants, the Board finds that the 
symptomatology associated with the veteran's PTSD meets at 
least the criteria of a 70 percent rating under the General 
Rating Formula for Mental Disorders.  The evidence shows that 
the veteran's PTSD results in impairment in family relations 
as he has difficulty maintaining effective relationships with 
his wife and sons, and he has not been able to establish and 
maintain effective relationships with his siblings.  The 
evidence shows that the veteran's PTSD results in impairment 
in work as he is currently incapable of establishing and 
maintaining an effective work relationship due to his 
inability to tolerate people and individuals with authority 
over him.  The evidence also shows that the veteran's PTSD 
results in impairment in work, social settings, family 
relations, and mood due to the following:  continuous 
depression; hypervigilance; exaggerated startle response; 
guardedness; tangential thoughts; mistrustfulness and 
suspiciousness of other people; flat and constricted affect; 
irritability; anxiety; panic; paranoia; ruminations 
concerning imminent death; and symptoms of re-experiencing 
Vietnam, avoidance, and arousal.  J.B. described that the 
veteran engaged in obsessive-compulsive anxiety reducing 
behaviors.  During a therapy session, the veteran revealed 
that his paranoia caused him on occasion to not leave his 
home for months at a time.  Lastly, the veteran is described 
as isolative and asocial.  Thus, the veteran's PTSD symptoms 
result in impairment in several areas.  For the foregoing 
reasons, the Board finds that the evidence shows a degree of 
impairment that is more severe than the current 50 percent 
rating reflects.  

The April 2003 VA examiner speculated that if it were 
possible to isolate the veteran's PTSD attributable to his 
combat experiences from his PTSD attributable to his 
childhood experiences, the veteran's GAF score would be 
between 55 and 60, but the VA examiner acknowledged that it 
was "impossible" to accurately separate the long-term 
effects of childhood PTSD and combat PTSD.  As the symptoms 
of the veteran's childhood PTSD and combat PTSD cannot be 
readily separated in this case, the Board will consider the 
overall symptomatology associated with the veteran's 
psychiatric impairment as being attributable to combat PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(providing that unless symptoms of service-connected 
disability can be separated from the symptoms of nonservice-
connected disability, the overall symptomatology must be 
attributed to the service-connected disability).  

The April 2003 VA examiner only assigned an overall GAF score 
of 50 with similar GAF scores of 55 and 52 noted in VA 
treatment records, but J.B. provided sworn testimony that a 
GAF score of 35 more accurately reflected the severity of the 
veteran's symptoms based on his treatment of the veteran.  
Also, the February 2002 Vet Center Intake shows that J.B. 
noted that it was his opinion that the veteran was one of the 
most severely disabled veterans with PTSD he had ever 
treated.  The Board notes that a GAF score of 35 reflects 
major impairment in several areas such as work, family 
relations, and mood.  As discussed above, the evidence shows 
that the veteran's PTSD results in impairment in several 
areas, including an inability to follow a substantially 
gainful occupation.  For the foregoing reasons, the Board 
finds that the evidence supports J.B.'s opinion that a GAF 
score of 35 more accurately reflects the severity of the 
veteran's symptoms. 

Moreover, the Board finds that because the veteran's PTSD 
symptoms result in total occupational impairment, there is 
evidence to support an award of the next higher rating of 100 
percent notwithstanding that the veteran's symptoms do not 
include gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, etc.  The General Rating 
Formula for Mental Disorders is meant as a guideline and the 
fact remains that the veteran is unemployable due to his 
PTSD.  If two evaluations are potentially applicable, the 
higher evaluation should be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2004).  On that basis, the Board 
finds that the symptomatology associated with the veteran's 
PTSD more nearly approximates the criteria associated with a 
100 percent rating under Diagnostic Code 9411.   

The veteran's disability has been assigned the maximum 
schedular rating under Diagnostic Code 9411, which is also 
the maximum rating assigned on an extraschedular basis.  
Accordingly, the Board need not consider the veteran's case 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2004).


ORDER

A higher initial rating of 100 percent for service connected 
post-traumatic stress disorder, is granted, subject to the 
law and regulations controlling the award of monetary 
benefits.   



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


